Allen, J.
The only question is whether, assuming all else in favor of the petitioner, her petition should be dismissed for the reason that the respondent’s only means for complying with the order of the court are from money which he has received or may hereafter receive for a pension granted by the general government. It appears that on or about May 1, 1890, he received about $2,800, in a gross sum, all of which he expended or gave away within less than twelve months, except $250, which he had remaining in his own personal custody and control. It has been held that pension money, after being actually received *93by the pensioner, is not entitled to exemption from legal process. Kellogg v. Waite, 12 Allen, 529. Spelman v. Aldrich, 126 Mass. 113. In this case, the proceedings are not directed to the seizure of any specific money, and no question is before us as to the manner in which the order of the court can or should be enforced. The order of the court was for the payment of twenty-five dollars on a certain date, and eighteen dollars on the first day of every month thereafter. Such order might properly be passed under Pub. Sts. c. 147, § 33, although the only means of the respondent were derived from his pension. Pension money is designed in part to enable the pensioner to support his wife and family, and the statute of the United States, Rev. Sts. § 4747, should not be strained to enable him to avoid this duty. Decree affirmed.